Citation Nr: 1209584	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-18 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1970.  He died in February 2003.  The appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In August 2011, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDING OF FACT

The Veteran died in February 2003, more than one year prior to the date of receipt of the May 2008 claim for accrued benefits. 


CONCLUSION OF LAW

The claim for payment of accrued benefits lacks legal merit.  38 U.S.C.A. §§ 5107, 5121, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.1000 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

In some cases, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

As discussed below, the pertinent facts regarding the date of filing of the claim for accrued benefits is not in dispute; instead, resolution of those claims is wholly dependent on interpretation of the applicable laws and regulations pertaining to entitlement to death pension benefits and accrued benefits.  The VCAA is therefore inapplicable and need not be considered with regard to those claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004. 

Analysis

Upon the death of a payee, certain parties are entitled to payment of any due and unpaid periodic monthly benefits authorized under laws administered by VA, to which such payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

Upon the death of a Veteran, accrued benefits may be paid to his or her spouse, children, or dependent parents.  Upon the death of a surviving spouse or remarried surviving spouse, accrued benefits may be paid to a Veteran's children.  Upon the death of a child, benefits may be paid to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation.  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a). 

In the instant case, the Veteran died in February 2003. The current claim was received in May 2008, more than one year after the death of the Veteran. Applications for accrued benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Therefore, the application for accrued benefits does not comply with 38 C.F.R. § 3.1000(c), and the Board finds that the appellant's claim for accrued benefits must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges that the RO adjudicated the appellant's claim as one for reopening of a prior final rating decision.  However, as indicated above, the claim must be barred as a matter of law and the provisions concerning new and material evidence are not for application in this instance.





ORDER

Entitlement to accrued benefits is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


